Kupferman, J. P.
(dissenting in part). I would reverse the judgment insofar as it directs the defendant landlord to consent to the assignment of the lease here involved.
The facts are set forth in the dissenting opinion of Silverman, J. While the previous tenant could have purchased the stock of the new tenant and in that way obtain control of the new lease term, the landlord was within its rights in refusing to consent to a formal assignment. The old tenant having held over at the expiration of its lease, it was not unreasonable for the landlord to refuse to consent to an assignment to the old tenant, with whom the landlord no longer wished to do business.
The majority opinion recognizes this fact in its determination that the tenants should not have the benefit of an extended term, which came about because of the failure to vacate.